DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/22 has been entered. 

Receipt is acknowledged of Remarks and a Declaration filed on 01/03/22. No claims have been amended, cancelled or added. Accordingly, claims 1, 4, 9 and 12-13 remain pending and under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 9 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not provide description or support for a method of controlling ALL harmful plants in a quizalofop-p-ethyl (QPE)-tolerant wheat by applying a combination of QPE and one or more broadleaf herbicides as claimed. The specification provides written description for controlling broadleaf weeds and grass with the application of said combination, but there is not support for such combination controlling all harmful plants (See entire Specification, especially, [0005], [0016] and Table 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over K-State agronomy (CoAxium wheat and Aggressor herbicide for grass weed control) in combination with Ostlie et al (US20140250543) and Baghestani et al (Study on the efficacy of weed control in wheat (Triticum aestivumL.) with tank mixtures of grass herbicides with broadleaved herbicides). 

K-State discloses that CoAXium™ wheat is a new herbicide-resistant (non- GMO) wheat technology that contains the AXigen™ trait that was developed at ACCase (Group 1) class of herbicides. The ACCase herbicides have good foliar activity on grasses, so the CoAXium wheat varieties provide an opportunity to use a new class of herbicides for postemergence winter annual grass control in wheat. 
It is disclosed that Aggressor is the herbicide labeled for use on CoAXium wheat. Aggressor is marketed by the Albaugh, LLC and contains the active ingredient quizalofop-p-ethyl. Do not apply Aggressor to non-AX wheat varieties (including Clearfield wheat) or wheat will be severely injured or killed.  Aggressor can be applied at a single application rate of 8 to 12 fluid ounces per acre in the fall or spring, or as a split application of 8 fl. oz. in each application. Split applications should be separated by at least 14 days and most likely would be a fall/spring split. Aggressor should be applied in combination with methylated seed oil, crop oil concentrate, or nonionic surfactant to optimize performance. Applications can be made with liquid fertilizer as part of the spray carrier, but the fertilizer concentration shouldn’t exceed 50% of the total spray volume.  Aggressor can be applied to wheat from the 4-leaf to the jointing stage of wheat growth for control of actively growing grasses before they exceed the 5 leaf stage. Aggressor should not be applied if the daily maximum air temperature is not expected to exceed 40 degrees F within 1 week following application. It is important to note that spring applications of Aggressor should be made when winter annual grasses have completely come out of winter dormancy or efficacy of Aggressor herbicide will be compromised.

K-State further disclose that Aggressor provides no broadleaf weed control and very minimal residual control. Aggressor can be tank-mixed with certain broadleaf herbicides, but should not be tank-mixed with the amine formulations of 2,4-D or MCPA or grass weed control will be severely reduced (See 2nd page).
K-State teach treating wheat that is tolerant to ACCase herbicides, but lacks a disclosure on the ACCase herbicide being QPE and the specific broadleaf herbicides. These are known in the art as taught by Ostlie et al and Baghestani et al. 

Ostlie et al disclose compositions and methods for producing crop plants that are resistant to herbicides, in particular, wheat plants, that contain altered acetyl-CoA carboxylase (ACCase) genes and proteins that are resistant to inhibition by herbicides that normally inhibit the activity of the ACCase protein (See abstract). One preferred ACCase herbicide is quizalofop-p-ethyl (See [0097]). 
Ostlie et al screen wheat plants for their tolerance to quizalofop-p-ethyl and disclose the following example: “An Acetyl Co-Enzyme A Carboxylase Inhibitor Tolerant Wheat (Triticum aestivum L.) for use in an Herbicide Tolerant Cropping System. A winter wheat (Triticum aestivum L.) with tolerance to the Acetyl Co-Enzyme A Carboxylase (ACC) inhibitor class of herbicides was characterized via the following methods: 
exhibiting an increased tolerance to quizalofop herbicide were screened with multiple methods for identifying and characterizing the cause of increase. Plants were screened for visual injury, whole-plant quizalofop tolerance differences, cross-resistance to other herbicides, and evaluated genotypically and enzymatically” (See [0178]-[0180]). 

Baghestani et al teach the efficacy of weed control in wheat (Triticum aestivumL.) with tank mixtures of grass herbicides with broadleaved herbicides. Disclosed are field experiments conducted in 2004–2005 to study weed control and winter wheat response to tank mixtures of a wide range of broadleaved herbicides currently applied in wheat in Iran with grass herbicides clodinafop propargyl and fenoxaprop-p-ethyl. It was found that bromoxynil + MCPA included treatments almost acted well with regard to the broadleaved weed control. Overall, tank mixture bromoxynil + MCPA at 600 g ai/ha (equivalent to 21.16 ounces) with clodinafop propargyl at 96 g ai/ha resulted in highest grain yield (See Abstract). 
Baghestani et al disclose a number of herbicides or combinations thereof in Tables 3-6 with their recommended application rates. 

*** It is noted that 1 ounce is equivalent to 28.35 grams or 1 gram is equivalent to 0.035 ounces and 1 lb is equivalent to 453.5 grams. Also 1 acre is equivalent to 0.404 hectare (or 1 hectare is equivalent to 2.47 acre). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ostlie et al and Baghestani et al with that of K State to arrive at the instant invention. It would have been obvious to do so because K-State teach combining broadleaf herbicides with Aggressor for weed control in wheat, especially CoAXium™ wheat which is a herbicide-resistant wheat and has resistance to the ACCase (Group 1) class of herbicides. 
Ostlie et al teach making herbicide tolerant crops such as wheat and disclose that quizalofop-P-ethyl tolerant wheat has shown resistance towards quizalofop-P-ethyl. Baghestani et al teach the efficacy of weed control in wheat with mixtures of grass herbicides with broadleaved herbicides. Baghestani et al disclose the effective dosage (rate of application for the said herbicides and disclose that, for example, bromoxynil + MCPA is applied at 600 g ai/ha (equivalent to 21.16 ounces). 
It is within the purview of one of ordinary skill in the art to expand K-State’s treatment to Ostlie et al’s quizalofop-P-ethyl-tolerant wheat with a reasonable expectation of success, as both references teach weed control in quizalofop-P tolerant wheat. K-State also discloses combining quizalofop with other broadleaf herbicides, including MCPA and 2, 4-D. As such one of ordinary skill in the art is motivated to look in the art for suitable and effective amount of said broadleaf herbicides as taught by Baghestani et al to make and use K-State’s compositions for the required treatment.  
Additionally, with regard to the claimed synergistic effect of the combination of one or more broadleaf herbicide and QPE on increased yield, it is noted that there is no support for the claimed synergistic effect. 
combined produce a total effect that is greater than the sum of the individual elements” See https://www.dictionary.com/browse/synergy .
As stated in Table 1, the results show that the yield bu/acre for the combinations of the QPE and one or two broadleaf herbicides are less than the sum of the two components alone not greater, thus not synergistic. For example, Aggressor alone at 10 oz/acre results in 74.8 bu/acre and MCPA ester at 1 Ib/acre results in 60.2 bu/acre. However, Aggressor+ MCPA ester at 1 Ib/acre results in 86.2 bu/acre. That is the two compounds separately produce 74.8+60.2 =135 bu/acre compared to the claimed result of 86.2 bu/acre. 
Accordingly, while the combinations of the references would have produced the same results as the claimed compositions, the synergistic effect in claims 1-3 and 13 are not given patentable weight. 

Claims 1, 4, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over K-State agronomy (CoAxium wheat and Aggressor herbicide for grass weed control) in combination with Ostlie et al (US20140250543) and Blackshaw et al (Broadlesf herbicides effects on clethodim and Quizalofop-P efficacy on volunteer wheat). 

K-State and Ostlie et al’s teaching are delineated above and incorporated herein. 

Blackshaw et al teach field experiments conducted to examine clethodim and quizalofop-P efficacy on spring wheat seedlings when applied alone or in tank mixtures with herbicides used to control broadleaf weeds. Quizalofop-P at the recommended rate of 36 g/ha reduced wheat biomass .90% in all cases. Clethodim or quizalofop-P could be tank mixed with 2,4-D ester, bromoxynil, or bromoxynil plus MCPA ester with little risk of reduced efficacy on wheat (See abstract).
It is disclosed that in experiments, quizalofop-P was tank mixed with broadleaf herbicides including 2,4-D ester at 420 g ae/ha, bromoxynil at 350 g ai/ha, bromoxynil/MCPA ester at 280/280 g a.i/ha, and hifensulfuron/tribenuron at 7.5Z7.5 g ai/ha, and they were applied as tank mixtures with each rate of clethodim or quizalofop-P (Tables 1 and 2). Adjuvants at 0.5% v/v were added to all clethodim and quizalofop-P treatments, respectively (see 1st col, page 222).
Blackshaw et al also disclose that quizalofop-P efficacy on wheat was reduced only in one of six site years when tank-mixed with thifensulfuron plus tribenuron (Table 2, Contrast 9) and was not reduced at any site when quizalofop-P was applied at 36 g/ha (Table 2, Contrast 10).
Table 2 shows wheat-shoot biomass response to quizalofop-P applied alone or in tank mixtures with selected broadleaf herbicides. Quizalofop-P alone at 9 g ai/ha had 1892 g/m2 shoot biomass in 2003, while quizalofop-P at 18 g ai/ha and 2.4-D ester at 420 g ai/ha showed 2196 g/m2 shoot biomass in 2003 at Lethbridge location (which corresponds to an increase of about 16%) (See treatment 8). Quizalofop-P alone at 18 g ai/ha had 602 g/m2 shoot biomass in 2003, while quizalofop-P at 18 g ai/ha and bromoxynil and MCPA ester at 280/280 g ai/ha showed 865 g/m2 shoot biomass 
Broadleaf herbicides varied markedly in their tank mixture compatibility with clethodim and quizalofop-P. Results indicated that 2,4-D ester, bromoxynil, and bromoxynil plus MCPA ester can be tank-mixed with either clethodim or quizalofop-P with little risk of reduced efficacy.

*** It is noted that 1 ounce is equivalent to 28.35 grams or 1 gram is equivalent to 0.035 ounces and 1 lb is equivalent to 453.5 grams. Also 1 acre is equivalent to 0.404 hectare (or 1 hectare is equivalent to 2.47 acre). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ostlie et al and Blackshaw et al with that of K State to arrive at the instant invention. It would have been obvious to do so because K-State teach combining broadleaf herbicides with Aggressor for weed control in wheat, especially CoAXium™ wheat which is a herbicide-resistant wheat and has resistance to the ACCase (Group 1) class of herbicides. 
Ostlie et al teach making herbicide tolerant crops such as wheat and disclose that quizalofop-P-ethyl tolerant wheat has shown resistance towards quizalofop-P-ethyl. Blackshaw et al teach different broadleaf herbicides that can be combined with quizalofop-P for effective weed control. 
It is within the purview of one of ordinary skill in the art to expand K-State’s treatment to Ostlie et al’s quizalofop-P-ethyl-tolerant wheat with a reasonable 
With regard to the claimed concentration and application ranges, both K-State and Ostlie et al provide guidance on the said values and one of ordinary skill in the art is more than capable of optimizing the disclosed ranges for optimum results. In this regard the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Additionally, with regard to the claimed synergistic effect of the combination of one or more broadleaf herbicide and QPE on increased yield, it is noted that there is no support for the claimed synergistic effect. 
The art recognizes synergy as “the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements” See https://www.dictionary.com/browse/synergy .
The tabulated results, in Table 1 show that the yield bu/acre for the combinations of the QPE and one or two broadleaf herbicides are less than the sum of the two components alone not greater, thus not synergistic. For example, Aggressor alone at 10 oz/acre results in 74.8 bu/acre and MCPA ester at 1 Ib/acre results in 60.2 bu/acre. However, Aggressor+ MCPA ester at 1 Ib/acre results in 86.2 bu/acre. That is the two 
Accordingly, while the combinations of the references would have produced the same results as the claimed compositions, the synergistic effect in claims 1-3 and 13 are not given patentable weight. 

Claims 1, 4, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al (US 20150189879) in combination with Ostlie et al (US20140250543) and Baghestani et al (Study on the efficacy of weed control in wheat (Triticum aestivumL.) with tank mixtures of grass herbicides with broadleaved herbicides). 

Mann et al teach synergistic herbicidal compositions containing (a) a compound of formula I herbicide and (b) an ACCase inhibitor including quizalopof-P-ethyl which provides synergistic weed control in rice, soybean, barley, corn, wheat, etc, (See abstract, [0008] and [0042]). One preferred embodiment includes a composition wherein (a) is the compound of formula (I) or an agriculturally acceptable benzyl ester and (b) is quizalofop-P-ethyl (See [0019]). The said compositions may comprise acceptable adjuvants and carriers (See [0067]).
Another embodiment includes a composition wherein the ratios of formula (I) or agriculturally acceptable salt or ester thereof to quizalofop-P-ethyl or an agriculturally acceptable salt or ester thereof, expressed in units of weight to weight (g to g), gae/ha to gai/ha, or gae/ha to gae/ha, are within the range of about 1:100 to about 12:1, from herbicide for, e.g., selective post-emergence control of annual and perennial grass weeds in crops (See [0090]).
Mann et al disclose that the said compositions and methods may be used to control undesirable vegetation in glyphosate-tolerant-, dicamba-tolerant-, acetyl CoA carboxylase (ACCase) inhibitor-tolerant-crops, etc, (See [0110]). 
The said compositions comprise the compound of formula (I) or its benzyl ester and quizalofop-P-ethyl, wherein the weight ratio of the compound of formula (I) to quizalofop-P-ethyl is about 1:6 to about 5:1. The said methods comprise contacting the undesirable vegetation or locus thereof or applying to the soil or water to prevent the emergence or growth of vegetation the said composition, wherein the composition is applied at an application rate of from about 6 grams active ingredient per hectare (g ai/ha) to about 400 g ai/ha based on the total amount of active ingredients in the composition. The said methods comprise contacting the undesirable vegetation or locus thereof sequentially or simultaneously. The quizalofop-P-ethyl is applied at a rate from about 4 g ai/ha to about 100 g ae/ha and the compound of formula (I) or salt or ester thereof is applied at a rate from about 2 g ae/ha to about 300 g ae/ha (See [0132]).
Mann et al teach that controlling undesirable vegetation means preventing, reducing, killing, or otherwise adversely modifying the development of plants and vegetation, through the application of certain herbicide combinations or compositions. Methods of application include applications to the vegetation or locus thereof, as well as pre-emergence, post-emergence and foliar (See [0097]).
controlling undesirable vegetation which comprises contacting the vegetation or the locus thereof with or applying to the soil or water to prevent the emergence or growth of vegetation utilizing a herbicidally effective amount of (a) a compound of the formula (I) or an agriculturally acceptable salt or ester of thereof, and (b) an ACCase inhibitor, wherein the (a) and (b) are applied post-emergently and/or post emergently to the weed or crop (See claims 24 and 29).
Mann et al exemplify some formulations in weed control and tabulates the synergistic results. Tables 12 and 40-41 have been reproduced below to show the disclosed results. 
While Mann et al do not exemplify the results of an application on wheat, they clearly disclose that the same formulation can be applied to all crops including rice, soybean, corn and wheat. 
In Table 12, reproduced below, Mann et al disclose synergistic activity of foliar-applied compound A acid and quizalofop-p-ethyl herbicidal compositions on control of weeds common to rice cropping systems. 

*** It is noted that 1 ounce is equivalent to 28.35 grams or 1 gram is equivalent to 0.035 ounces and 1 lb is equivalent to 453.5 grams. 

Baghestani et al and Ostlie et al’s teaching are delineated above and incorporated herein.  

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ostlie et al and Baghestani et al with that of Mann et al to arrive at the instant invention. It would have been obvious to do so because both references disclose making herbicide tolerant crops such as wheat. Mann et al teach compositions comprising quizalofop-P-ethyl and a second herbicide applied to ACCase-tolerant wheat can achieve synergistic results in weed control. The application can be post-emergence or foliar. Ostlie et al disclose that quizalofop-P-ethyl tolerant wheat has shown resistance towards quizalofop-P-ethyl. Baghestani et al disclose the effective dosage (rate of application for the said herbicides and disclose that, for example, bromoxynil + MCPA is applied at 600 g ai/ha (equivalent to 21.16 ounces). 
It is within the purview of one of ordinary skill in the art to specifically select Ostlie et al’s quizalofop-P-ethyl-tolerant wheat as Mann et al’s ACCase-tolerant wheat for the said treatment with a reasonable expectation of success. It also would have been obvious to one of ordinary skill in the art to have looked in the art for suitable and effective application rates of the said herbicides for weed control as taught by Baghestani et al with a reasonable expectation of success. 
Additionally, with regard to the claimed synergistic effect of the combination of one or more broadleaf herbicide and QPE on increased yield, it is noted that there is no support for the claimed synergistic effect. 
The art recognizes synergy as “the interaction of elements that when combined produce a total effect that is greater than the sum of the individual elements” See https://www.dictionary.com/browse/synergy .

Accordingly, while the combinations of the references would have produced the same results as the claimed compositions, the synergistic effect in claims 1-3 and 13 are not given patentable weight. 

Response to Arguments
Applicant's arguments filed 01/03/22 have been fully considered but they are not persuasive. 
Applicant’s main argument is that a showing of unexpected results in the Specification and as stated in the Declaration of Jaime Yanes is sufficient to overcome the rejections and place claims in condition for allowance. Applicant and Declarant point to the data provided in the Specification at Table 1 and paragraphs 20 and 21 and insist on the claimed method resulting in unexpected and synergistic results in higher yield (See remarks, pages 5-8). 
The above arguments are not found persuasive and will be addressed below. 
Applicant also argues that “In the Office Action, the Examiner claims there was no synergistic effect when the herbicides were combined because the resulting yields of the combined application was not more than the sum of the yields of the applications individually. Applicant respectfully submits this rationale is incorrect because the synergistic effect of herbicides is measured in the amount of weed control, rather than in the amount of yield. See, e.g., Abstract for David C. Blouin, Eric P. Webster, and Wei Zhang, ANALYSIS OF SYNERGISTIC AND ANTAGONISTIC EFFECTS OF HERBICIDES USING NONLINEAR MIXED-MODEL METHODOLOGY, …. (“When herbicides are applied in mixture, and infestation by weeds is less than expected compared with when herbicides are applied alone, a synergistic effect is said to exist.”). Applicant submits the combination does produce a synergistic effect and leads to a surprising and unexpected increase in yield as stated above, in the Yanes Declaration, and as can be extrapolated from the data in Table 1” (See Remarks, pages 6-7).
The above argument is neither correct nor persuasive. As the specification, data, Declaration, Remarks and claims show, the synergistic effect is in the yield. See Table 1 and claim 1, line 9-11). To argue and show synergy, Applicant is comparing the yield of the Aggressor® alone, the broadleaf herbicides alone or their combination with Aggressor® (See Remarks, page 6).
Even, if the said recitation was correct, the argument is not persuasive because the data in weed control or grass control are also not synergistic. For example, Aggressor alone results in 94-96% grass control and MCPA ester results in 90-95% broadleaf control. A combination of Aggressor and MCPA ester also result in about 95% grass control and 95% broadleaf control. The yield for this combination is 86.2 bu/acre, while the yield for Aggressor alone is about 74 and for MCP ester is about 60. Thus, the combination of the two different effects on grass and broadleaf control result would be expected to result in (74+60 = 134), but the actual results are 86.2. 
The data in Table 1 neither supports a synergy in grass or broadleaf control nor in yield. 

It is maintained that the combination of references as recited in the rejections, would have rendered the claimed method obvious.    
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

                              Declaration under Rule 132 
Jaime Yanes, a co-inventor of the instant Application, provided a Declaration under Rule 132 that is dated 01/03/22.  The Declaration meets the formal requirements.  In the most relevant part, the Declaration details the unexpected and synergistic effect on yield as recited in Table 1 of the Specification.
A Declaration is due full consideration and weight for all that it discloses.   Declarations are reviewed for the following considerations:  1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).  
The relevant criterion here are Nos. 2, 4 and 5, whether the Declaration presents a comparison to the closest art, whether the Declaration shows a difference in kind rather than merely a difference in degree and whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness.  
The examiner has carefully reviewed the Declaration, including the data presented in the Specification and argued in the Declaration. The data, provided in Table 1 of the Specification show that the when Aggressor® is combined with one or more broadleaf herbicides, the yield is higher than when the said compounds are applied alone. 
Regarding criterion No. 2, whether the Declaration presents a comparison to the closest art, the response is no. Declaration is silent with regard to the teaching of prior art of record. There is no comparison with the closest prior art. For example, K-State reference clearly teach and suggest combining Aggressor® with certain broadleaf herbicides for treating ACCase-tolerant wheat as Aggressor® provides no broadleaf control. Blackshaw et al also suggests combining quizalofop-p with broadleaf herbicides. 

As for criterion No. 5, whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness, the response is yes. The rejection has clearly shown that the prior art teach, suggest and tests the combination of quizalofop-p and one or more broadleaf herbicides for better control of harmful plants. 
It is also noted that Aggressor® is effective in controlling grass while broadleaf herbicides are effective in controlling broadleaf weeds. The two different compounds together control more harmful plants which results in higher yield. In other words, this is an additive effect. However, synergy is typically shown when the two compounds have effective control on the same harmful plant.  

Claims 1, 4, 9 and 12-13 remain rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616